[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION 
CT Page 16302
This case came on for a hearing in damages upon the counterclaim of the defendant following nonsuit of the plaintiff by Mottolese, J. on December 23, 1993. The plaintiff commenced said action seeking payment for goods sold consisting of pharmaceutical items and merchandise in the amount of S1,368.71, [$1,368.71]. Defendant counterclaimed alleging damages as a result of the refusal of plaintiff's assistant pharmacist to refill a prescription for Premarin and Provera utilized for estrogen therapy. Said refusal to refill resulted in the defendant being without said medication for a period of one day following which she secured said medication from another pharmacy.
The court finds that the defendant has not met her burden of proving her damages by a preponderance of the evidence, as the evidence is completely lacking in the testimony of or report from a treating physician and/or psychologist attributing the one day lapse of medication as having been deliberious to the defendant.
Accordingly, judgment shall enter in favor of the defendant on the complaint and in favor of the plaintiff on the counterclaim of the defendant.
SKOLNICK, J.